—Order, Supreme Court, New York County (Walter Schackman, J.), entered on or about December 28, 1993, which, inter alia, granted plaintiff-respondent’s motion for a default judgment as against defendant-appellant, unanimously affirmed, without costs.
The Special Referee’s finding that service was properly made on appellant turned largely on the credibility of witnesses and has support in the record. That the various parties were pursuing their interests in the Federal action involving the same issues was "sufficient cause” for plaintiff’s delay for more than a year in moving for a default judgment (CPLR 3215 [c]; cf., Ingenito v Grumman Corp., 192 AD2d 509, 510-511). Appellant’s contention that plaintiff waited too long to move for entry of a default judgment after learning that it would not be permitted to intervene in the Federal action is not adequately preserved for appellate review. Concur—Kupferman, J. P., Ross, Asch, Nardelli and Mazzarelli, JJ.